     Case: 1:19-cv-01285 Document #: 29 Filed: 02/05/21 Page 1 of 19 PageID #:2181




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

PATRICE R.,                                       )
                                                  )
                Plaintiff,                        )
                                                  )       No. 19 C 1285
                v.                                )
                                                  )       Magistrate Judge Jeffrey Cummings
ANDREW SAUL,                                      )
Commissioner of Social Security,                  )
                                                  )
                Defendant.                        )

                             MEMORANDUM OPINION AND ORDER

        Claimant Patrice R. (“Claimant”)1 brings a motion for summary judgment to reverse the

final decision of the Commissioner of Social Security (“Commissioner”) that denied her

application for a period of disability and Disability Insurance Benefits (“DIBs”) under the Social

Security Act. 42 U.S.C. §§416(i), 402(e), and 423. The parties have consented to the

jurisdiction of the United States Magistrate Judge pursuant to 28 U.S.C. §636(c). This Court has

jurisdiction to hear this matter pursuant to 42 U.S.C. §§405(g) and 1383(c)(3). For the reasons

stated below, Claimant’s motion for summary judgment [Dckt. #13] is granted.

I.      BACKGROUND

        A.      Procedural History

        On December 6, 2014, Claimant filed a disability application alleging a disability onset

date of February 10, 2014. Her claim was denied initially and upon reconsideration. On January

30, 2018, an Administrative Law Judge (“ALJ”) issued a written decision denying benefits to

Claimant. The Appeals Council denied review on December 20, 2018, making the ALJ’s


1
 Northern District of Illinois Internal Operating Procedure 22 prohibits listing the full name of the Social
Security applicant in an opinion. Therefore, only the claimant’s first name shall be listed in the caption.
Thereafter, we shall refer to Patrice R. as Claimant.


                                                      1
   Case: 1:19-cv-01285 Document #: 29 Filed: 02/05/21 Page 2 of 19 PageID #:2182




decision the Commissioner’s final decision. 20 C.F.R. §404.985(d); see also Zurawski v. Halter,

245 F.3d 881, 883 (7th Cir. 2001). Claimant subsequently filed this action in the District Court

on February 21, 2019.

        B.      Medical Evidence

                1.      Evidence From Claimant’s Treatment History

        Claimant suffers from a wide range of physical and non-physical disorders. In fact, an

August 2015 treatment note shows that primary care physician Dr. Lauren Katz-Pham addressed

20 different issues with Claimant on that date: obesity, anxiety, mixed anxiety with depressive

disorder, obstructive sleep apnea, hypertension, hemorrhoids, pharyngitis, asthma, rhinitis,

melana, gastroenteritis, pruritis, uticaria, joint pain, shoulder pain, spinal stenosis in the cervical

spine, fibromyositis, fatigue, and fever. (R. 1191). A February 2016 note identifies 31 distinct

disorders. (R. 2009). As discussed below, moreover, Claimant was also diagnosed with knee

arthritis, chronic pain syndrome, myofascial pain syndrome, neuropathy, migraine headaches,

degenerative changes in her lumbar spine, obsessive compulsive disorder, and bipolar disorder.

        For the purpose of this matter, the most pressing of these disorders are obesity and

fibromyalgia. The record shows only sporadic notations that Claimant was obese such as Dr.

Katz-Pham’s August 2015 entry, but none of them are more than passing references to obesity.

However, a larger number of entries address fibromyalgia. Claimant was diagnosed with that

disorder in August 2012 by rheumatologist Dr. Prerna Panchal, who noted that she was “doing

not very well.” (R. 609). Claimant was given a wide range of pain medications that did not

provide any significant relief. On July 30, 2015, Dr. Panchal expanded her diagnosis by stating

that Claimant also suffered from myofascial pain syndrome. She noted that Claimant was

“hypersensitive” to pain all over her body and was “crying due to pain in all tender points.” (R.




                                                   2
    Case: 1:19-cv-01285 Document #: 29 Filed: 02/05/21 Page 3 of 19 PageID #:2183




1273). By October 2015, Dr. Panchal had added a further diagnosis of chronic pain syndrome to

fibromyalgia. She noted that Claimant “has tried almost all medications” but continued to have

“severe generalized pain.” (R. 1438). Dr. Panchal reiterated those diagnoses in April 2016,

when she noted that Claimant was only taking Naprosyn for pain. (R. 1505).

        Claimant also suffers from degenerative disc pain in her lower back and neck. She was

diagnosed with cervical radiculopathy in May 2015 with moderate degenerative changes in the

cervical spine. (R. 1279-80). Claimant experienced radicular pain stemming from constrictions

at L5-S1 as well as osteoarthritis in both knees. In January 2015, she began having right-

shoulder pain that affected her ability to carry, lift, and reach overhead. Claimant underwent

physical therapy, was diagnosed with adhesive capsulitis (“frozen shoulder”) in November 2015,

and eventually underwent shoulder surgery for a rotator cuff repair on October 12, 2016. (R.

1713, 1730). She also experienced migraine headaches. A May 2015 MRI revealed small non-

specific white lesions on her brain, and Claimant began treatment with neurologist Dr. Sailaja

Maramreddy. Claimant told Dr. Maramreddy that she was having headaches three times a week.

Dr. Maramreddy directed Claimant to take Topamax for her migraines, which led to an

improvement in her symptoms. In November 2016, however, Dr. Maramreddy also diagnosed

progressive idiopathic neuropathy in both hands. (R. 1893).

        Finally, Claimant underwent treatment for depression and anxiety starting in 2015.

Therapist Michelle Hyman noted in October 2016 that Claimant was paranoid with only limited

insight.2 (R. 1529). Dr. Katz-Pham’s notes show that Claimant was treated with antidepressant

medications such as amitriptyline and Cymbalta, but the record strongly suggests that these drugs



2
 The record is not entirely clear about Claimant’s mental health treatment. The issue is not helped by
Claimant, who mistakenly asserts that Ms. Hyman, a social worker, was her treating psychiatrist. (Dckt.
#14 at 5).


                                                   3
   Case: 1:19-cv-01285 Document #: 29 Filed: 02/05/21 Page 4 of 19 PageID #:2184




were primarily prescribed to treat Claimant’s fibromyalgia pain instead of her depression and

anxiety. As the ALJ noted, Claimant was diagnosed at various points with depression, anxiety,

obsessive compulsive disorder, and bipolar disorder. (R. 115).

               2.     Evidence From the State-Agency Experts

       On June 1, 2015, non-examining expert Dr. David Voss found that depression and

anxiety constituted non-severe mental disorders. (R. 67). Dr. Michael Schneider confirmed

those findings on reconsideration on October 29, 2015. (R. 90).

       On June 2, 2015, Dr. David Mack determined that Claimant’s cardiac issues and

degenerative disc disease constituted severe impairments. Fibromyalgia was found to be non-

severe, and obesity was not assessed. (R. 88). Claimant could lift up to 20 pounds occasionally

and 10 pounds frequently. She could sit and stand or walk up to six hours a day and had an

unlimited ability to push or pull. Claimant could never climb ladders and could only

occasionally crouch, stoop, or crawl. However, Dr. Mack found no restrictions in Claimant’s

ability to kneel or balance. At the reconsideration level on October 30, 2015, Dr. James Madison

restricted Claimant to lifting or carrying only 10 pounds both occasionally and frequently. She

could still sit up to six hours a day but could stand or walk for two hours. Dr. Madison also

differed from Dr. Mack’s findings concerning exposure to noise and vibration. Dr. Mack did not

believe that Claimant required any protection from these environmental hazards; Dr. Madison

stated that she must avoid concentrated exposure to both. (R. 93).

       On April 11, 2015, psychiatrist Dr. Chirag Raval examined Claimant at the SSA’s

request. Claimant told Dr. Raval that she had difficulty working due to shooting pains in her

body, insomnia, and fatigue. Dr. Raval noted that her grooming was appropriate and that she

was polite, well-groomed, and talkative. Claimant appeared to be minimally depressed and




                                                4
   Case: 1:19-cv-01285 Document #: 29 Filed: 02/05/21 Page 5 of 19 PageID #:2185




described her mood as “disappointed.” She had appropriate abstract thinking and judgment. Dr.

Raval diagnosed Claimant with major depression and a generalized anxiety disorder and found

that she would be able to manage any funds awarded to her. (R. 1156-59).

       Dr. Jyothi Gondi examined Claimant’s physical condition on the same day. Claimant had

a full range of motion in her hips, knees, and ankles, though she was tender in both hips while

extending them. Claimant showed limited flexion in her cervical spine and in the lumbar spine.

Dr. Gondi found clinical impressions of fibromyalgia, status post-cervical fusion, mitral

regurgitation, depression and anxiety, hypertension, a history of asthma, and sleep apnea. (R.

1183-85).

               3.      Evidence From the Treating Experts

       On May 8, 2016, Dr. Maramreddy issued a musculoskeletal defects report for Claimant.

She stated that Claimant’s current diagnosis was fibromyalgia but that she had only treated

Claimant for cervical radiculopathy. Dr. Maramreddy advised that Claimant suffered from

radiculopathy, numbness and tingling, and frequent headaches. She experienced moderate pain

in her neck that affected her upper extremities. Claimant’s symptoms frequently impacted her

concentration and prevented her from working on a full-time basis. In addition, Dr. Maramreddy

found that Claimant would need to be absent from work more than three times each month. (R.

1440-42).

       4.      Evidence From Claimant’s Testimony

       Claimant appeared at a hearing on July 12, 2017 and described her symptoms to the ALJ.

She identified her primary problem as pain. (R. 21, “I’m in pain, I’m in pain all the time.”). She

is allergic to narcotic medications and tried a variety of non-narcotic prescriptions without

success. (R. 21-23). In addition to affecting her ability to move, pain also limits her sleep to




                                                 5
   Case: 1:19-cv-01285 Document #: 29 Filed: 02/05/21 Page 6 of 19 PageID #:2186




only three hours each night and leaves Claimant tired throughout the day. (R. 25). In addition to

the pain from fibromyalgia, Claimant also experiences migraine headaches that come in clusters

once every two months. (R. 27). She also suffers from numbness and tingling caused by

neuropathy that comes and goes. (R. 24).

        Claimant told the ALJ that her symptoms significantly constrain her daily activities. She

can only walk for 20 minutes at a time and must then sit down. Her ability to sit is limited to 30

to 45 minutes. (R. 36-37). She can shop for “small stuff” but her husband must help her with

larger items. Claimant cannot vacuum, though she can do less strenuous household tasks as long

as she is able to take a break. (R. 33). Although she formerly enjoyed swimming, Claimant is

no longer able to do laps in the pool but manages to do “cardio,” “noodles,” and use an exercise

bike.

        C.     The ALJ’s Decision

        On January 30, 2018, the ALJ issued a written decision finding that Claimant was not

disabled. Applying the five-step sequential analysis that governs disability decision, the ALJ

found at Step 1 that Claimant had not engaged in substantial gainful activity since her alleged

onset date of February 10, 2014. Her severe impairments at Step 2 included obesity;

fibromyalgia; degenerative disc disease of the cervical spine, lumbar spine, and right shoulder;

idiopathic neuropathy; migraine headaches; osteoarthritis of the bilateral knees; depression; and

anxiety. The ALJ also assessed numerous non-severe impairments. These included cardiac

complaints of hypertension and mitral prolapse; abdominal and digestive complaints such as

pain, constipation, hemorrhoidal bleeding, and nausea; obstructive sleep apnea; and asthma.

        None of these impairments met or medically equaled a listing at Step 3 either singly or in

combination. As part of the Step 3 analysis, the ALJ considered the severity of Claimant’s




                                                 6
   Case: 1:19-cv-01285 Document #: 29 Filed: 02/05/21 Page 7 of 19 PageID #:2187




mental disorders by applying the “special technique” provided under 20 C.F.R. §404.1520a. She

found that Claimant had moderate restrictions in adapting or managing herself and in her ability

to concentrate, persist, or maintain pace. Mild restrictions were found in interacting with others

and in understanding, remembering, or applying information.

       Before moving to Step 4, the ALJ determined that Claimant’s descriptions of the severity

and frequency of her symptoms were not fully supported by the record. The ALJ also assigned

weights to the reports of various medical experts. She gave little weight to Dr. Maramreddy’s

opinion on the work that Claimant could perform. The ALJ also gave little weight to the state-

agency psychologists Dr. Voss and Dr. Schneider, both of whom had concluded that depression

and anxiety were not severe impairments. The ALJ gave partial weight to the state-agency

expert Dr. Mack – who had found that Claimant could perform light work – but also gave partial

weight to Dr. Madison’s assessment of sedentary work. Having rejected all of the expert

opinions on Claimant’s exertional and non-exertional abilities, the ALJ assessed an RFC of

sedentary work with a range of limitations that included a finding that “[s]he can learn,

understand, remember and carry out simple, routine work tasks and can sustain such tasks in

two-hour increments throughout the typical workday.” (R. 110).

       Based on this RFC and the testimony of a vocational expert (“VE”), the ALJ found at

Step 4 the Claimant could not carry out her past relevant work as an accounting clerk supervisor

or office manager. The ALJ testified, however, that jobs were available in the national economy

that a person with Claimant’s RFC could perform. The ALJ accepted that testimony and found

at Step 5 that Claimant was not disabled.




                                                 7
      Case: 1:19-cv-01285 Document #: 29 Filed: 02/05/21 Page 8 of 19 PageID #:2188




II.      LEGAL ANALYSIS

         A.     The Social Security Administration Standard

         In order to qualify for disability benefits, a claimant must demonstrate that he is disabled.

An individual does so by showing that he cannot “engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. §4243(d)(1)(A). Gainful activity is defined as “the kind of work

usually done for pay or profit, whether or not a profit is realized.” 20 C.F.R. §404.1572(b).

         The Social Security Administration (“SSA”) applies a five-step analysis to disability

claims. 20 C.F.R. §404.1520. The SSA first considers whether the claimant has engaged in

substantial gainful activity during the claimed period of disability. 20 C.F.R. §404.1520(a)(4)(i).

It then determines at step two whether the claimant’s physical or mental impairment is severe

and meets the twelve-month duration requirement noted above. 20 C.F.R. §404.1520(a)(4)(ii).

At step three, the SSA compares the impairment or combination of impairments found at step

two to a list of impairments identified in the regulations (“the listings”). The specific criteria that

must be met to satisfy a listing are described in Appendix 1 of the regulations. 20 C.F.R. Pt. 404,

Subpt. P, App. 1. If the claimant’s impairments meet or “medically equal” a listing, the

individual is considered to be disabled, and the analysis concludes. If the listing is not met, the

analysis proceeds to step four. 20 C.F.R. §404.1520(a)(4)(iii).

         Before addressing the fourth step, the SSA must assess a claimant’s residual functional

capacity (“RFC”), which defines his or her exertional and non-exertional capacity to work. The

SSA then determines at step four whether the claimant is able to engage in any of his past

relevant work. 20 C.F.R. §404.1520(a)(4)(iv). If the claimant can do so, he is not disabled. Id.




                                                   8
   Case: 1:19-cv-01285 Document #: 29 Filed: 02/05/21 Page 9 of 19 PageID #:2189




If the claimant cannot undertake her past work, the SSA proceeds to step five to determine

whether a substantial number of jobs exist that the claimant can perform in light of her RFC, age,

education, and work experience. An individual is not disabled if he or she can do work that is

available under this standard. 20 C.F.R. §404.1520(a)(4)(v).

       B.    Standard of Review

       A claimant who is found to be “not disabled” may challenge the Commissioner’s final

decision in federal court. Judicial review of an ALJ’s decision is governed by 42 U.S.C.

§405(g), which provides that “[t]he findings of the Commissioner of Social Security as to any

fact, if supported by substantial evidence, shall be conclusive.” 42 U.S.C. §405(g). Substantial

evidence “means – and means only – ‘such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.’” Biestek v. Berryhill, 139 S.Ct. 1148, 1154 (2019), quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1983). A court reviews the entire record,

but it does not displace the ALJ’s judgment by reweighing the facts or by making independent

symptom evaluations. Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008). Instead, the court

looks at whether the ALJ articulated an “accurate and logical bridge” from the evidence to her

conclusions. Craft v. Astrue, 539 F.3d 668, 673 (7th Cir. 2008). This requirement is designed to

allow a reviewing court to “assess the validity of the agency’s ultimate findings and afford a

claimant meaningful judicial review.” Scott v. Barnhart, 297 F.3d 589, 595 (7th Cir. 2002).

Thus, even if reasonable minds could differ as to whether the claimant is disabled, courts will

affirm a decision if the ALJ’s opinion is adequately explained and supported by substantial

evidence. Elder, 529 F.3d at 413 (citation omitted).




                                                 9
  Case: 1:19-cv-01285 Document #: 29 Filed: 02/05/21 Page 10 of 19 PageID #:2190




III.   DISCUSSION

       Claimant argues that the ALJ erred at Step 5 and improperly evaluated her symptom

testimony. Her main argument, however, is that the ALJ failed to properly construct the RFC.

The Court agrees that the ALJ’s decision requires remand, but it addresses the issue on grounds

that go beyond the claims that Claimant asserts.

       A.      The ALJ Must Restate Her Reasons for the RFC

       The RFC addresses the maximum work-related activities that a claimant can perform

despite the limitations that stem from his or her impairments. Young v. Barnhart, 362 F.3d 995,

1000 (7th Cir. 2004). The task of assessing a claimant’s RFC is reserved to the Commissioner

instead of to a medical expert. Diaz v. Chater, 55 F.3d 300, 306 n.2 (7th Cir. 1995). “In

determining what a claimant can do despite his limitations, the SSA must consider the entire

record, including all relevant medical and nonmedical evidence, such as a claimant’s own

statement of what he or she is able or unable to do.” Id. Such evidence includes the claimant’s

medical history; the effects of treatments that he or she has undergone; the reports of activities of

daily living (“ADL”); medical source statements; and the effects of the claimant’s symptoms.

SSR 96-8p, 1996 WL 374184, at *5 (July 2, 1996).

       The RFC must accommodate all of a claimant’s limitations that are supported by the

medical evidence and other relevant nonmedical evidence. Varga v. Colvin, 794 F.3d 809, 813

(7th Cir. 2015); 20 C.F.R. §404.1545. This includes limitations arising out of severe and non-

severe impairments. Id. “Even if each problem assessed separately were less serious than the

evidence indicates, the combination of them might well be totally disabling.” Martinez v. Astrue,

630 F.3d 693, 698 (7th Cir. 2011) (citing cases). In addition, an ALJ “must include a narrative

discussion describing how the evidence supports each conclusion, citing specific medical facts




                                                 10
    Case: 1:19-cv-01285 Document #: 29 Filed: 02/05/21 Page 11 of 19 PageID #:2191




(e.g., laboratory findings) and nonmedical evidence (e.g., daily activities, observations).” SSR

96-8p, 1996 WL 374184, at *7. That includes an explanation of why the claimant is able “to

perform sustained work activities in an ordinary work setting on a regular and continuing basis”

eight hours a day for five days a week. Id.

                1.   Obesity

        As Claimant noted, the ALJ identified obesity as one of her “severe impairments.”

(R.104). However, the Court finds as explained below that the ALJ failed to properly account

for Claimant’s obesity within her analysis.

        Obesity is not a listed impairment, and on September 12, 2002, the SSA issued SSR 02-

1p as guidance on how adjudicators should evaluate that condition.3 Obesity can meet a listing

“if there is an impairment that, in combination with obesity, meets the requirements of a listing.”

SSR 02-1p, 2002 WL 34686281, at *5 (Sept. 12, 2002). Obesity can also medically equal a

listing on its own, and SSR 02-1p provides examples of how such a finding can be reached. Id.

If obesity does not meet or equal a listing, the ALJ must still consider its effect on the claimant’s

RFC. SSR 02-1p states that obesity can limit a wide range of functions that “may not be

obvious.” Id. at *6. Accordingly, “[a]n assessment should . . . be made of the effect obesity has

upon the individual’s ability to perform routine movement and necessary physical activity within

the work environment.” Id. A central principle of such an analysis is that “[t]he combined

effects of obesity with other impairments may be greater than might be expected without

obesity.” Id. An ALJ must therefore carefully consider the combined effect that obesity has on



3
  SSR 02-1p was replaced by SSR 19-2p on May 20, 2019. The new SSR only applies to applications
filed after May 20, 2019, however, and does not have retroactive effect. See Holt v. Saul, No. 4:19-CV-
01894, 2020 WL 2549346, at *3 (S.D.Tex. May 19, 2020).




                                                   11
  Case: 1:19-cv-01285 Document #: 29 Filed: 02/05/21 Page 12 of 19 PageID #:2192




the claimant’s other impairments, including those that are found at Step 2 to be non-severe. See

Stephens v. Berryhill, 888 F.3d 323, 328 (7th Cir. 2018); Brown v. Colvin, 845 F.3d 247, 251

(7th Cir. 2010); Villano v. Astrue, 556 F.3d 558, 562 (7th Cir. 2009).

        The ALJ did not comply with these requirements in her decision. She did not mention

obesity at Step 3, and it is unclear if she considered its effect on Claimant’s other impairments at

that stage. Her only reference to obesity after Step 3 in relation to specific disorders was to state

that it “likely contributes to [the] fatigue and ambulatory deficits” that stemmed from Claimant’s

fibromyalgia. (R. 112). Such tentative terms do not adequately account for the issue because an

“ALJ must specifically address the effect of obesity on a claimant’s limitations.” Villano, 556

F.3d at 562. Instead of specificity, the ALJ relied on the language of probability, left it unclear if

she actually thought that obesity worsened Claimant’s fibromyalgia symptoms, and made no

attempt to assess what they were. See Toft v. Colvin, No. 08 C 2861, 2013 WL 2285786, at *6

(N.D.Ill. May 23, 2013) (“But to recognize that this may be the case [concerning obesity] is not

the same as engaging in a reviewable analysis[.]”) (emphasis in original). If the ALJ was

uncertain if obesity affected Claimant’s fibromyalgia, she could have called a medical expert to

clarify the issue for her.

        Moreover, the ALJ gave no consideration to obesity’s possible effects on Claimant’s

other severe and non-severe impairments. SSR 02-1p is very clear that an ALJ must always

account for obesity’s impact on the limitations created by a claimant’s disorders. Claimant, for

example, suffers from degenerative disc disease in her spine, and obesity can complicate

“limitations in any of the exertional functions such as sitting, standing, walking, lifting, carrying,

pushing, and pulling.” SSR 02-1p, 2002 WL 34686281, at *6; see also Barbara T. v. Saul, No.

2:19CV345, 2020 WL 3888179, at *9 (N.D.Ind. July 10, 2020) (“Back impairments, with




                                                 12
  Case: 1:19-cv-01285 Document #: 29 Filed: 02/05/21 Page 13 of 19 PageID #:2193




obesity, can make standing and/or walking more difficult.”). Claimant also has arthritis, and “a

person who is obese and arthritic may experience greater limitations than a person who is only

arthritic.” Villano, 556 F.3d at 562. SSR 02-1p further explains that the combination of sleep

apnea – which Claimant suffers from – and obesity “can lead to drowsiness and lack of mental

clarity during the day.” 2002 WL 34686281 at *6 (“This may be particularly true in cases

involving sleep apnea.”). The Court notes that Claimant complained of such fatigue throughout

the record. The ALJ further found that Claimant’s mental impairments were severe, and

“[o]besity may also cause or contribute to mental impairments such as depression.” Id. at *3.

Despite these clear guidelines, the ALJ never referred to SSR 02-1p in her decision or considered

obesity’s relation to any of Claimant’s impairments other than fibromyalgia.

       The ALJ also failed to give adequate consideration to the combined effect that was

caused by obesity and all of Claimant’s impairments. Near the end of her decision, the ALJ said

that she had limited Claimant to more restrictions than Dr. Madison had assessed “in light of the

claimant’s spinal/lower extremity complaints, fatigue, and obesity.” (R. 115). Even if that can

be construed to have considered the combined effects of these disorders/symptoms, the ALJ gave

no consideration to the others. She assessed 10 severe impairments – obesity, fibromyalgia,

degenerative disc disease of the lumbar spine, disc disease of the cervical spine, neuropathy,

migraines, right-shoulder joint disease, knee arthritis, depression, and anxiety – and four non-

severe disorders of cardiac problems, abdominal pain, sleep apnea, and asthma. Claimant stated

that she experienced serious pain from several of these conditions – fibromyalgia in particular –

but the ALJ did not address that issue. Courts have explained that “the combined effects of the

applicant’s impairments must be considered, including impairments that considered one by one

are not disabling.” Williams v. Colvin, 757 F.3d 610, 613 (7th Cir. 2014) (emphasis in original);




                                                13
  Case: 1:19-cv-01285 Document #: 29 Filed: 02/05/21 Page 14 of 19 PageID #:2194




see also Alesia v. Astrue, 789 F.Supp.2d 921, 932 (N.D.Ill. 2011). That includes consideration of

all of a claimant’s impairments, including those that are not severe. See Young v. Barnhart, 362

F.3d 995, 998 (7th Cir. 2004) (“Even a non-severe impairment can put a disproportionately

greater strain on a person who concurrently is suffering from a more severe affliction.”).

       That said, a failure to address obesity can be harmless error when an ALJ adopts the

restrictions assessed by an expert who was aware that obesity was a medical issue for the

claimant. See Prochaska v. Barnhart, 454 F.3d 731, 736-37 (7th Cir. 2006); Skarbek v.

Barnhart, 390 F.3d 500, 514 (7th Cir. 2004). That does not apply here because the state-agency

physicians Dr. Mack and Dr. Madison both failed to find that obesity was an impairment for

Claimant. Indeed, the physicians did not mention obesity in the notes that accompany their

reports, and nothing suggests that they were even aware that Claimant was obese. The ALJ

correctly determined on her own that obesity was a severe impairment; having done so however,

she was obligated to consider it at all stages of her decision. Her failure to do so, combined with

the further problems addressed below, persuade the Court that remand is necessary so that the

ALJ can explain the basis of her reasoning with greater care.

               2.      Pain and Fibromyalgia

       The ALJ also failed to explain how she accounted for Claimant’s statements about her

pain and, in particular, how she evaluated fibromyalgia. Pain was Claimant’s primary reason for

claiming that she could not work full time. The ALJ acknowledged some of Claimant’s pain

statements about fibromyalgia as part of her review of the record. (R. 112, noting “severe,

generalized pain”). She also cited some of the pain that Claimant experienced as a result of other

impairments. Her reasoning, however, raises serious concerns about the degree to which the

ALJ understood how pain should be evaluated in disability cases. She stated that “the objective




                                                14
    Case: 1:19-cv-01285 Document #: 29 Filed: 02/05/21 Page 15 of 19 PageID #:2195




medical evidence of record suggests that despite her complaints and functional limitations,

[Claimant] retains the ability to perform a range of work at the sedentary exertional level.” (R.

112) (emphasis added). That is, the ALJ thought that pain did not require an independent

analysis because the objective record trumped Claimant’s complaints about pain. The ALJ then

concluded her RFC discussion by again explaining that her assessment was supported by the

“objective medical evidence” and “the lack of corroborating objective evidence.” (R. 117). In

both instances, the ALJ gave no indication that she considered Claimant’s pain allegations except

insofar as they accorded with objective tests and evidence.

        This line of reasoning ignores the Seventh Circuit’s repeated instruction that pain can be

disabling “even when its existence is unsupported by objective evidence.” Carradine v.

Barnhart, 360 F.3d 751, 753 (7th Cir. 2004); see also Pierce v. Colvin, 739 F.3d 1046, 1049-50

(7th Cir. 2014) (“Pain can be severe to the point of being disabling even though no physical

cause can be identified[.]”); Parker v. Astrue, 597 F.3d 920, 923 (7th Cir. 2010) (“It would be a

mistake to say ‘there is no objective medical confirmation of the claimant’s pain; therefore the

claimant is not in pain.’”). A correct evaluation of pain was particularly important in this case

because in addition to degenerative disc disease Claimant also suffers from fibromyalgia. The

ALJ should have recognized that “[t]he extent of fibromyalgia pain cannot be measured with

objective tests aside from trigger-point assessment.” Gerstner v. Berryhill, 879 F.3d 257, 264

(7th Cir. 2018). As with pain in general, the ALJ never addressed this well-established principle

about fibromyalgia, did not cite SSR 12-2p (which addresses that disorder), and showed no

awareness that Claimant’s fibromyalgia pain could have been greater than the objective record

showed.4


4
  It is not entirely clear what the ALJ’s RFC discussion of fibromyalgia was designed to accomplish. She
reviewed a number of record entries only to conclude: “Though there is no evidence that other conditions


                                                   15
  Case: 1:19-cv-01285 Document #: 29 Filed: 02/05/21 Page 16 of 19 PageID #:2196




        The ALJ concluded her RFC discussion of fibromyalgia by stating that Claimant had

“been accommodated with the physical and postural limitations adopted herein.” (R. 112). She

did not explain what restrictions were related to fibromyalgia, but her language plainly implies

that Claimant only required exertional – not nonexertional – limitations. SSR 12-2p, however,

instructs ALJs that a person with fibromyalgia “may also have nonexertional physical or mental

limitations because of their pain or other symptoms.” 2012 WL 3104869, at *6. The record

strongly suggests that Claimant experienced multiple symptoms that could have required

nonexertional accommodations. Fatigue, for example, is one of the “principal symptoms” of

fibromyalgia. Bauer v. Astrue, 532 F.3d 606, 608-09 (7th Cir. 2008). The ALJ noted that

Claimant alleged fibromyalgia-related fatigue, and Claimant testified that she needed to nap

daily due to fatigue. (R. 32). Claimant also told the ALJ that fibromyalgia made her “depression

kick in,” (R. 48), and SSR 12-2p advises that depression and anxiety can be manifestations of

fibromyalgia. 2012 WL 3104869, at *2. The ALJ must explain why these fibromyalgia

symptoms did not require some form of nonexertional restriction, and she should do so by

considering SSR 12-2p and the guidelines that apply for assessing fibromyalgia pain.

        B.      The ALJ Should Restate Her Reasons for the Symptom Evaluation

        The ALJ should also restate her reasons for the symptom evaluation. As it stands, the

Court is unable to determine how the ALJ considered the role that Claimant’s daily activities




have been ruled out as the possible cause of the claimant’s symptoms, the undersigned gives the claimant
the benefit of the doubt and finds that she has fibromyalgia.” (R. 112). Discussing whether fibromyalgia
existed, however, was superfluous because the ALJ had already decided at Step 2 that it constituted a
severe impairment. It is also unclear why the ALJ thought that she needed to give Claimant “the benefit
of the doubt” when Dr. Panchal – a rheumatologist with expertise in fibromyalgia – diagnosed the
disorder as early as 2012. The ALJ clearly thought that it was important to rule out other causes for
Claimant’s symptoms, but that indicates a misunderstanding of how fibromyalgia is evaluated.
“Fibromyalgia is not a diagnosis of exclusion and must be diagnosed by its own characteristic features.”
https://fibroandpain.org/fibromaglia/diagnosis (last visited Sept. 13, 2020).


                                                   16
  Case: 1:19-cv-01285 Document #: 29 Filed: 02/05/21 Page 17 of 19 PageID #:2197




played in this issue. The ALJ began her discussion by identifying Claimant’s testimony about

her ADLs and stated that they were “inconsistent with an individual experiencing totally

debilitating symptomology.” (R. 111). “The test under the Act, however, is not whether a

plaintiff has ‘total disability,’ but whether he can perform in a competitive work environment on

a full-time basis.” Shelton v. Colvin, No. 3:14-CV-01561-SI, 2015 WL 7721205, at *10 (D.Or.

Nov. 30, 2015). Some of Claimant’s testimony clearly indicated that she could not perform such

competitive work. She stated, for instance, that she could only walk for 20 minutes and sit for 30

to 45 minutes at a time. A person who cannot sit or walk more than this could not carry out the

RFC that the ALJ fashioned for Claimant.

       The ALJ’s task was to evaluate what Claimant stated about her ADLs. Instead of doing

so, the ALJ listed a series of activities without drawing any link between those activities and the

RFC. Some of what she cited was irrelevant to Claimant’s work ability. The ALJ thought it was

notable, for example, that Claimant could feed her pets, clean their litter box, and make her own

bed. These minimal tasks have no logical relationship to the ability to work eight hours a day at

any exertional level. They show that Claimant was not completely immobile, but a person does

not have to be “bedridden or completely helpless to be found disabled.” Reed v. Barnhart, 399

F.3d 917, 923 (8th Cir. 2005). The ALJ also cited a series of ADLs without accounting for all

that Claimant stated. The ALJ noted that Claimant swam, went grocery shopping, and did

laundry. Claimant testified, however, that she only shopped for “small stuff” and that her

husband does the “big grocery shopping.” (R. 30). She can no longer swim laps in the pool and

only does “cardio” and “noodles” – activities whose exertional level the ALJ did not ask

Claimant to describe. (R. 40). Moreover, moving in a pool is not the equivalent to sustained




                                                17
  Case: 1:19-cv-01285 Document #: 29 Filed: 02/05/21 Page 18 of 19 PageID #:2198




movement during a workday. Claimant also does laundry only with help and requires rest

periods when doing other household chores. (R. 34, 244).

       An ALJ cannot merely compile a list of a claimant’s daily activities – and certainly

cannot present an inaccurate version of them – as if their relevance to the symptom evaluation

were self-evident. “Instead, the ALJ must provide an explanation as to how the daily activities

are inconsistent with a claimant’s subjective symptoms.” Clark v. Saul, 421 F.Supp.3d 628, 632

(N.D.Ind. 2019) (emphasis in original). The ALJ did not attempt to do so here, and her oversight

is particularly troubling in light of her failure to properly assess Claimant’s pain or to consider

the combined effects of her numerous impairments. The Seventh Circuit has repeatedly

explained “that a person’s ability to perform daily activities . . . does not necessarily translate

into an ability to work full-time.” Roddy v. Astrue, 705 F.3d 631, 639 (7th Cir. 2013) (citing

cases). The ALJ must therefore explain more carefully how she evaluated Claimant’s ADLs and

draw some link between them, the symptom evaluation, and the RFC.




                                                  18
  Case: 1:19-cv-01285 Document #: 29 Filed: 02/05/21 Page 19 of 19 PageID #:2199




                                         CONCLUSION

       For these reasons, Claimant’s motion for summary judgment [Dckt. #13] is granted. The

decision of the Commissioner is reversed, and the case is remanded for further proceedings

consistent with this Memorandum Opinion and Order. On remand, the ALJ shall (1) reassess

Claimant’s symptom testimony, (2) account for her obesity according to SSR 02-1p, (3) re-

evaluate Claimant’s pain and fibromyalgia by applying SSR 12-2p and the standards stated

herein, and (4) restate the reasons for the RFC.




                                                  Hon. Jeffrey Cummings
                                              United States Magistrate Judge

Dated: February 5, 2021




                                                   19
